DETAILED ACTION
This Office Action is in response to the amendment filed on 12/8/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment/argument filed on 12/8/2020, responding to the Office Action mailed on 9/9/2020, has been entered. The present Office Action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 1 - 5. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (JP 2001035897 A) in view of Byrne et al. (US 6,859,351 B2) as applicant admitted prior arts (AAPA).

With regard to claim 1, Nakagawa discloses a radio-frequency module, as shown in Fig. 5, comprising:  
a semiconductor device 2; 
a first line 4 configured to transmit an electrical signal to the semiconductor device; 
a ground electrode 7; 
a first discharge unit situated between the first line and the ground electrode, 
wherein: 
the first discharge unit includes a first projection 7-1 formed on the ground electrode and a second projection 4-2 formed on the first line, and the first projection and the second projection are situated opposite each other, with a predetermined distance h therebetween, 
Nakagawa fails to show a length L of the first projection and an effective wavelength of the transmitted electrical signal λg satisfying a relation of 0<(L/λg) 0.1.
Byrne discloses that an electric static discharge unit for semiconductor device comprising shape changeable projections 325/340, i.e. length and height of the projections can be changed (Byrne col. 5, lines 10, 38, col. 6, line 10, Fig. 3B).
Therefore, length of the projection will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating claimed length is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph below) of the claimed length, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the claimed length in the devices of Nakagawa and Byrne.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed length or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must quantitatively show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 
In reference to the claim language referring to the functions of the device, i.e., “to transmit an electrical signal”, the function or the manner of operating the device does not differentiate an apparatus claim from the prior art. Intended use and other type of functional language must result in a structural difference between the claimed invention and prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, and then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459  (CCPA 1963); Ex parte Masham, 2USPQ2d 1647  (Bd. Pat. App. & Inter. 1987). In the instant case and as explained above, Nakagawa and shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structures of Nakagawa and Byrne.
With regard to claim 2, Nakagawa discloses a radio-frequency module, comprising: 
a semiconductor device 2;  
a first line 4 configured to transmit an electrical signal to the semiconductor device; 
a ground electrode 7; 
a first discharge unit situated between the first line and the ground electrode, 
wherein the first discharge unit includes a first projection 7-1 formed on the ground electrode and a second projection 4-2 formed on the first line, and the first projection and the second projection are situated opposite each other, with a predetermined distance h therebetween.
Nakagawa fails to show a length of the first projection is less than or equal to 0.6 mm.  
Byrne discloses a length of the first projection can be less than or equal to 0.6 mm (see the comments stated above in paragraphs 5 - 9, with respect to claim 1, which is considered 
With regard to claims 3 - 4, Byrne discloses a discharge unit for communication of multiple signals, as shown in col. 6, line 18, Fig. 4, commonly comprising:  
a second line 415b configured to transmit an electrical signal to the semiconductor device; 
a second discharge unit, 
wherein the ground electrode 410 is situated between the first line and the second line, 
wherein the first discharge unit and the second discharge unit are situated between the ground electrode and the first line and between the ground electrode and the second line, respectively.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use multiple lines for communication of multiple signals. KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).
Also see the comments stated above in paragraphs 9, with respect to claim 1, which is considered repeated here.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rosetti (US 2018/0123552 A1) in view of White et al. (US 2016/0094331 A1).

With regard to claim 5, Rosetti discloses a radio-frequency module, as shown in Fig. 3, comprising:  
a device (duplexer) (0015); 
a signal line T1 - T4 configured to transmit an electrical signal to the device; 
a band-elimination filter F situated between the signal line and a ground potential CG, wherein frequencies transmitted through the band-elimination filter are greater than or 
Rosetti fails to specify a semiconductor device.
White discloses that has been known in the art that duplexer is integrated into semiconductor circuits (White 0036).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that the signal line would transmit an electrical signal to a semiconductor device  through the duplexer. KSR Int’l Co. v. Teleflex Inc. 550 U.S.__, 82 USPQ2d 1385 (Supreme Court 2007).
Also see the comments stated above in paragraphs 10, with respect to claim 1, which is considered repeated here.
Response to Amendments/Arguments
The Applicant argues: 
Applicant argues: 
Paragraph [0046] and Fig. 13 of the application demonstrate the criticality of the length of the first projection, the length of the first projection normalized by an effective wavelength, i.e. L/λg, relates to a critical transmission loss achieved by the claimed structure. 
Byrne does not recognize the ratio of the length of the projection to the wavelength as a result-effective variable being adjusted.
Rosetti and White fail to teach or to suggest, "frequencies transmitted through the band-elimination filter are greater than or equal to 2.9 MHz and less than or equal to 250 MHz".
The Examiner responds:
filed on 12/8/2020 are carefully considered but are not persuasive.
The original disclosure of the application does not demonstrate any unexpected result with regard to the structure and/or properties of the claimed device when changing of a structural feature, i.e. the length of the normalized projection length L/λg. Paragraph [0046] and Fig. 13 only show a relationship of the claimed normalized projection length and signal transmission loss of the device under specific signal wavelength and effective relative permittivity (material). Furthermore, the original disclosure does the original disclosure does not define a critical transmission loss.
Byrne teaches the heights (length) of projections 325, 340 and gaps between the projections and the opposite surfaces 335, 350 are adjustable by designer (col. 5, line 10 and col. 6, line 10). According to electrostatic point discharge theorem, preferred ESD protection efficiency can be obtained by controlling the size and pattern of the electrostatic discharge point parts and spacing between the parts.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vary the height (length) of the projections to obtain a desired ESD protection device.  
Rosetti discloses the frequencies transmitted through the band-elimination filter of a duplexer are greater than or equal to 2.9 MHz and less than or equal to 250 MHz (0018) and White teaches semiconductor device including a duplexer has been known in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T./
Examiner, Art Unit 2814
March 9 2021